Case 1:18-cr-00782-GBD Pocungaleabentrarsi Page im f1

 

 

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David F. Paston su hr of New

Executive Director

Attomes-in-Charge
steed Livereicr- stent. feed

September 14, 2021

BY ECF
Honorable Judge George B. Daniels
United States District Judge SO ORDERED:

oS
Southern District of New York 4 lo, B DVonaks

40 Foley Square 2B. U.S.D.J.

New York, NY 10007
‘Dated: SE Pp Jo

 

Re: United States v. Sandra Maria De Oliveira Lindo
18 Cr. 782 (GBD)

Dear Judge Daniels:

I write to request permission for Ms. Lindo to change her son’s property in Pembroke,
Georgia, which is currently serving as collateral for her bond, with her own property in
Jacksonville, Florida in light of her son needing to refinance his home due to the addition of two
newborns into his family. The Government consents to this request.

On October 7, 2020, Ms. Lindo was released on her own recognizance, with travel restricted
to SDNY/EDNY/N.D.Ga. and S.D.Ga. In fulfillment of the bond, Vitor Lindo’s home located in
Pembroke, GA 31321 was put as collateral. Ms. Lindo would instead like to place a lien on her

property in Jacksonville, FL 32208. We have discussed this request with AUSA Stephanie Lake and
she has indicated that the Government does not object to this request.

If the Court grants this request, we will issue the paperwork necessary in order to place a
lien on Ms. Lindo’s property in Jacksonville, Florida.

Respectfully submitted,

/s/

Zawadi Baharanyi
Assistant Federal Defender
(212) 417-8735

cc: AUSA Stephanie Lake
